Citation Nr: 0709746	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as generalized anxiety disorder, post-
traumatic stress disorder, and obsessive compulsive disorder.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative arthritis and degenerative disc 
disease, evaluated as 10 percent disabling prior to November 
14, 2003, and 20 percent disabling from November 14, 2003.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, right lower extremity.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture, pelvis.

6.  Entitlement to a compensable evaluation for residuals of 
a fracture, left clavicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1983.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2003 and May 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In December 2006, the veteran testified in support of these 
claims before the undersigned during a videoconference 
hearing.  A transcript of this hearing is of record.  

In October 2006, the RO certified for appeal four of the 
seven issues noted on the previous page.  In the Remand 
section of this decision, the Board explains why it has 
recharacterized the issues on appeal to include all seven.  
In addition, the Board REMANDS the claim of entitlement to an 
increased evaluation for lumbosacral strain with degenerative 
arthritis and degenerative disc disease, evaluated as 
10 percent disabling prior to November 14, 2003, and 20 
percent disabling from November 14, 2003, and entitlement to 
initial evaluations in excess of 10 percent for 
radiculopathy, left and right lower extremities, to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On December12, 2006, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claims 
of entitlement to a compensable evaluation for residuals of a 
fracture, pelvis, and entitlement to a compensable evaluation 
for residuals of a fracture, left clavicle.

2.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.  

3.  Generalized anxiety disorder is related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to a compensable evaluation for 
residuals of a fracture, pelvis, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to a compensable evaluation for 
residuals of a fracture, left clavicle, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006). 

3.  Generalized anxiety disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals, Fracture, Pelvis and Left Clavicle

Under 38 U.S.C.A. § 7105 (2006), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

On December 12, 2006, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claims of 
entitlement to a compensable evaluation for residuals of a 
fracture, pelvis, and entitlement to a compensable evaluation 
for residuals of a fracture, left clavicle.  Thus, with 
regard to such claims, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on such 
claims and they must be dismissed.

II.  Generalized Anxiety Disorder & Obsessive Compulsive 
Disorder

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
service connection claim by letter dated September 2004, 
after initially deciding that claim in a rating decision 
dated May 2003.  (Although in this letter, the RO initially 
referred to the veteran's claim for service connection for 
PTSD, it later referred broadly to the veteran's claim for 
service connection.  At that time, the RO considered the 
veteran's claim for service connection for PTSD to be part of 
his claim for service connection for a psychiatric disorder 
characterized as generalized anxiety disorder and/or 
obsessive compulsive disorder.)  The timing of such notice 
does not reflect compliance with the requirements of the law 
as found by the Court in Pelegrini II; however, this timing 
defect constitutes harmless error.  

First, as explained below, the aforementioned notice letter 
satisfies the content requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis without providing any deference to the RO's prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, the RO afforded him the appropriate opportunity to 
identify or submit additional evidence prior to the RO's 
subsequent adjudication of his claim and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).  

The content of the notice letter reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  Therein, the RO acknowledged the veteran's claim for 
service connection, noted what the evidence needed to show to 
substantiate that claim, listed the type of evidence that 
would best do so, informed the veteran of VA's duty to assist 
and explained to him that it was developing his claim 
pursuant to that duty.  The RO also identified the evidence 
it had received in support of the veteran's claim and the 
evidence VA was responsible for securing.  The RO indicated 
that it would make reasonable efforts to help the veteran get 
the evidence necessary to support his claim provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure VA's receipt of all such 
evidence.  The RO advised the veteran to identify or send 
directly to VA all requested evidence.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, in a letter 
dated March 2006, the RO provided the veteran all such 
information.  

2.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for service 
connection.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
First, the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to this 
claim, including service medical records and post-service VA 
and private treatment records.  Since then, in a written 
statement dated April 2006, the veteran has indicated that he 
has no other information or evidence to give to VA to support 
his claim.  Second, the RO conducted medical inquiry in an 
effort to substantiate the veteran's claim by affording him 
VA examinations, during which one examiner addressed the 
etiology of the veteran's psychiatric disorder.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

B.  Analysis of Claim

The veteran claims entitlement to service connection for 
generalized anxiety disorder and/or obsessive compulsive 
disorder.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for psychoses if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran asserts that he began to experience anxiety in 
service and to take medication for the anxiety months after 
his discharge from service.  Allegedly, since then, he has 
continued to seek treatment for mental health complaints, 
including anxiety, and physicians have diagnosed additional 
medication for those complaints.  

Reports of VA PTSD and mental disorders examinations 
conducted in April 2003, January 2004 and March 2005 and 
records of VA outpatient treatment dated since 2001 confirm 
that the veteran currently has a psychiatric disorder most 
recently diagnosed as generalized anxiety disorder.  The 
question thus becomes whether this disorder is related to the 
veteran's period of active service.

According to service medical records, the veteran did not 
seek treatment for mental health complaints during service 
and was not diagnosed with a psychiatric disorder.  However, 
during the VA PTSD examination conducted in March 2005, a VA 
examiner associated the veteran's generalized anxiety 
disorder with memories of his service in Vietnam.  Given the 
veteran's service personnel records, which show that the 
veteran served in combat in Vietnam and was awarded the 
Combat Medical Badge, the Board accepts the VA examiner's 
finding as sufficient evidence of a nexus between the 
veteran's current psychiatric disorder and his period of 
active service.  

Based on this finding, the Board concludes that the veteran's 
generalized anxiety disorder was incurred in service.  It 
should be noted that, while the veteran has claimed PTSD on 
occasions, no such diagnosis has been confirmed.  However, 
the veteran's generalized anxiety disorder is rated on the 
same criteria as PTSD and would encompass any symptoms he 
associated with the claimed PTSD.  Accordingly, this action 
constitutes a full grant of the benefits sought on this 
issue.  


ORDER

The appeal on the claim of entitlement to a compensable 
evaluation for residuals of a fracture, pelvis, is dismissed.

The appeal on the claim of entitlement to a compensable 
evaluation for residuals of a fracture, left clavicle, is 
dismissed.

Service connection for generalized anxiety disorder is 
granted.


REMAND

The veteran also claims entitlement to an increased 
evaluation for his low back disability.  Additional action is 
necessary before the Board decides these claims.  

First, due to the RO's action in a rating decision dated May 
2004, the claim for an increased evaluation includes the 
issues of whether the veteran is entitled to initial 
evaluations in excess of 10 percent for radiculopathy of the 
left and right lower extremities.  In May 2004, the RO 
granted the veteran service connection for these disabilities 
secondary to his service-connected low back disability.  The 
RO did so pursuant to revised regulations for rating back 
disabilities, which mandate a separate evaluation for 
neurological manifestations of disc disease.  Radiculopathy 
of the veteran's lower extremities is now part of the 
veteran's service-connected back disability and must too be 
considered when deciding the veteran's claim for an increased 
evaluation.  

With regard to that claim, VA has not yet satisfied its duty 
to assist.  As previously indicated, the VCAA provides that 
VA must assist a claimant in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
during his December 2006 videoconference hearing, the veteran 
indicated that he had recently received back treatment by Dr. 
Mendoza and Dr. Alose, an orthopedist.  The veteran further 
indicated that he was planning to see Dr. Mendoza and ask him 
for a statement in support of his back claim.  To date, 
however, VA has not received such statement and records of 
the alleged treatment are not in the claims file. 

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and request him 
to identify in writing the names, 
addresses and dates of service of all 
medical providers who have treated his 
back disability since his discharge from 
service.

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of the 
alleged treatment.   

3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


